Citation Nr: 0711222	
Decision Date: 04/16/07    Archive Date: 05/01/07

DOCKET NO.  06-32 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for vertigo, to include as 
secondary to the veteran's service connected hearing loss and 
tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from September 1952 to 
September 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, that denied the veteran's claim of 
entitlement to service connection for vertigo, to include as 
secondary to the veteran's service connected hearing loss and 
tinnitus.

In March 2007, the Board granted the veteran's motion to 
advance this case on the docket due to the veteran's advanced 
age.  38 C.F.R. § 20.900(c)(2006).


FINDINGS OF FACT

Vertigo was first diagnosed many years after service; the 
preponderance of the evidence of record indicates that this 
disability is not related to service or to the veteran's 
service-connected hearing loss and tinnitus.


CONCLUSION OF LAW

Vertigo was not incurred in or aggravated by active military 
service, and it is not proximately due to or the result of 
the veteran's service-connected hearing loss or tinnitus; nor 
may it be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. 
§§  3.303, 3.307, 3.309. 3.310 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by letters dated in March 2005 and May 
2006.  The originating agency asked the veteran to submit any 
pertinent evidence in his possession, and specifically 
informed him of the evidence required to substantiate his 
claims, the information required from him to enable VA to 
obtain evidence on his behalf, the assistance that VA would 
provide to obtain evidence on his behalf, and that he should 
submit such evidence or provide VA with the information 
necessary for VA to obtain such evidence on his behalf.  
Therefore, the Board finds that he was provided with the 
notice required by the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained.  The record before the Board 
contains service medical records and post-service medical 
records, which will be addressed as pertinent, particularly, 
the veteran's VA outpatient treatment records and report of 
VA examination.  In addition, neither the veteran nor his 
representative has identified any additional pertinent 
evidence that could be obtained to substantiate the claim.  
The Board is also unaware of any such evidence.  Therefore, 
the Board is satisfied that VA has complied with its duty to 
assist the veteran in the development of the facts pertinent 
to this claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.

As the Board is denying this claim, no additional disability 
rating or effective date will be assigned, so there can be no 
possibility of any prejudice to the appellant under the 
holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  For the above reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide the 
issues discussed in this decision.  See Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. App. 183; 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 
4 Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 (2006) 
(harmless error).

The record before the Board contains service and post-service 
medical records which will be addressed as pertinent, 
particularly, the veteran's VA treatment records and report 
of VA examination.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss in detail all the evidence submitted by 
the veteran or on his behalf.  The Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows or 
fails to show on each of his claims.  Dela Cruz v. Principi, 
15 Vet. App. 143, 148-49 (2001) (a discussion of all evidence 
by the Board is not required when the Board has supported its 
decision with thorough reasons and bases regarding the 
relevant evidence).

Applicable laws provide that in order to establish service 
connection for a claimed disability, the facts, as shown by 
the evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
active service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(b).  With chronic 
diseases shown as such in service (or within the presumptive 
period under § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected unless clearly attributable to intercurrent causes.  
38 C.F.R. § 3.303(b).

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic disability in service or 
during an applicable presumption period and still has such 
disability. Such evidence must be medical unless it relates 
to the disability as to which, under Court case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a disability noted during 
service is not shown to be chronic then generally a showing 
of continuity of symptomatology after service is required for 
service connection.

In addition, certain chronic diseases, including certain 
organic diseases of the nervous system, may be presumed to 
have been incurred during service if they first become 
manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309 (2006).

Further, secondary service connection will be granted when a 
disability is proximately due to or the result of a service 
connected disease or injury.  38 C.F.R. §  3.310 (2006).  
Secondary service connection may be established for a 
disorder which is aggravated by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

The United States Court of Appeals for Veterans Claims 
(Court) has held that "where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required."  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

Taking into account all relevant evidence of record, the 
Board finds that service connection is not warranted for 
vertigo.  Initially, the Boards notes that the veteran's 
service medical records, to include the report of his 
September 1955 separation examination, are completely 
negative for complaints of, or treatment for, vertigo or any 
ear disability or injury.  The first indication that the 
veteran had vertigo was in the form of 2001 outpatient 
treatment reports.  When seen for complaints of vertigo in 
December 2003, it was felt to be of multifactorial etiology, 
contributed to by small vessel disease, hypertension, and 
previous basal ganglia infarcts.

The diagnoses from a report of July 2005 VA examination 
included vertigo, dizziness, and lightheadedness, all of 
undetermined etiology.  The veteran's clinical history was 
discussed and objective findings were noted.  It was 
concluded that vertigo, dizziness, and lightheadedness were 
not related to the veteran's service connected hearing loss 
or tinnitus.  The examiner also did not indicate that he 
found the veteran's vertigo to be directly related to 
service.  The Board finds this opinion particularly 
probative, in that it was provided based on a thorough 
examination of the veteran, as well as a review of his claims 
file.

The Board does note an April 2006 report of VA outpatient 
treatment.  A physician at that time indicated that the 
veteran had been diagnosed with vertigo for years, which was 
worse after a recent fall.  The physician indicated that he 
felt that the veteran's vertigo was more likely than not 
related to ear injuries that he sustained in service.  
However, a review of the veteran's service medical records 
does not show that he sustained any injury to his ears in 
service (other than acoustic trauma); the evidence reflects 
that vertigo was not clinically present until many years 
after service and the examiner did not discuss the 
significance of this gap.  As noted above, the evidence of 
record does not show that the veteran was treated for vertigo 
until 2001.  Finally, this opinion was not made after a 
review of his claims file and does not include a rationale.  
For these reasons the Board finds this opinion to be of less 
probative value.

Therefore, considering all opinions and evidence of record, 
including that the veteran was not seen with complaints of 
vertigo until 2001, over 45 years after his separation from 
service, the Board finds that the preponderance of the 
evidence of record is against a grant of service connection 
for the veteran's vertigo, as either directly related to 
service, as secondary to the veteran's service connected 
tinnitus and hearing loss, or under a presumption of service 
connection.  As the preponderance of the evidence is against 
the claim, the benefit-of-the-doubt doctrine does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).



ORDER

Entitlement to service connection for vertigo, to include as 
secondary to the veteran's service connected hearing loss and 
tinnitus, is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


